department of the treasury internal_revenue_service washington d c date number release date gl-610467-99 cc el gl b2 uilc memorandum for district_counsel indiana from subject kathryn a zuba chief branch general litigation offers-in-compromise - effect of bankruptcy on processability this memorandum responds to your memorandum dated date you ask that we pre-review your memorandum to acting chief special procedures branch indiana district this document is not to be cited as precedent we agree with your conclusion that the service can return as nonprocessable an offer_in_compromise that has not been accepted or rejected as of the date of the filing of the taxpayer’s bankruptcy petition as you discussed service procedures provide that offers based on doubt as to collectibility or effective tax_administration from taxpayers in bankruptcy are nonprocessable irm irm irm see also sec_301_7122-1t e however with respect to taxpayers who file for bankruptcy after appealing a rejected offer we disagree that appeals must consider appeals of rejected offers even though the taxpayer has filed bankruptcy because service procedures provide that offers from taxpayers in bankruptcy are nonprocessable the appeal of a rejected offer is rendered moot by the bankruptcy filing the offer can therefore be returned as nonprocessable your memorandum also raises the issues decided in in re 240_br_689 bankr s d w v and in re chapman bankr lexi sec_1091 s d w v date concerning the service’s discretion with regard to offers in compromise from taxpayers in bankruptcy and the impact of the automatic_stay on the investigation of such an offers we are currently in the process of developing our litigating position with regard to the issues raised in mills and chapman we will respond to you in a detailed supplemental memorandum after our final position is reached if you have any questions contact the attorney assigned to this matter at cc assistant regional_counsel gl southeast region
